Case 2:20-cv-00180-JLB-MRM Document 52-5 Filed 07/29/20 Page 1 of 5 PageID 4360




               EXHIBIT 5
Case 2:20-cv-00180-JLB-MRM Document 52-5 Filed 07/29/20 Page 2 of 5 PageID 4361


                                                                                          323



         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
                                                                                 X


         In re McCray Richardson, Santana, Wise and Salaam
         Litigat.
                !.on,

                                     Case No: 03 Civ. 96 5(DAB)(RLE)




                                              DATE: April 26, 2013

                                              TIME: 10:29 A.M.




                   CONTINUED VI DEOTAPED DEPOSITION of                the   Plaintiff,

         RAYMOND SANTANA, JR. ,          taken   by the    Defendants,      pursuant     to

         Notice    and to the       Federal    Rules of C ivil      Procedure,       held at

         the   offices     of the    New York City     Law Department,        100 Church

         Street,    New York, New York 10007,             be fore   a Notary Public       of

         the   State     of New York.




         DIAMOND REPORTING           ( 71B)   62 4-7200    into@diamondreporting.com
                                              32 3




                                                                                         NYCLD 050724
Case 2:20-cv-00180-JLB-MRM Document 52-5 Filed 07/29/20 Page 3 of 5 PageID 4362


                                                                           358
                                RAYMOND SANTANA, JR.

             Q•      Okay.   And did you get back         he car?

   2         A.      Yes

   3         Q..     And then a t that. point you drove back into the

   4     park?

   5         A.      Yes

   6         Q.      All right.     Do you know how long the drive was

   7     from 100th and Columbus back to Where the other crime scene

   8     was?

   9         A.      No, I don't.

  10                 When you got there, did you have any

  11     conversations wiLh Detec Live Sheehan or the

  12     African-American detective in the car?

  13        A.       No, I. don't remeMber if there was a conversation.

  14         Q.      Did they tell you that they wanted you to get out

  15     of the car and identify the crime scene?

  16        A.       T don't remember if they did.

  17         Q•      When you got out of the car, what happened then?

  18         A.     I remember us walking to this hill and Linda

  19     Fairstein was there, she was -- she was walking towards us

  20     and. -- and they asked me is this where it happened and I

  21     told them no, this isn't where it happened, it happened at

  22     the reservoir and she stated what do you mean it happened,

  23     this is where it happened, this is it right here,           I said

  24     no, it didn't happen here, it happened at the reservoir.

  25        Q       So, had you ever seen Linda Fairstein. before that


        DIAMOND REPORTING      (718) 624-7200     info@diamondreporting.com
                                      358




                                                                           NYCLD 050759
Case 2:20-cv-00180-JLB-MRM Document 52-5 Filed 07/29/20 Page 4 of 5 PageID 4363


                                                                                  35
                                     RAYMOND SANTANA, JR.

         time?

             A.        No.

                      Okay.        And were you introduced to her when you

         arrived at that area.

             A        I don't remember 5.f I was.

             Q.        Did you speak to her. first        or   did she speak to

         you. first?

             A         I think Sheehan        was   the one that asked m    is this

         where it happened --

                       Okay.       And when

             A         And then she spoke to me firs            because o   my

         reply.

                       When Sheehan asked you if this is where it

         happened, was Linda Fairstein standing next to you?

             A         She   was    walking like towards me.

                       How far away vas

             A         Not too far.

             Q         Farther than we are right now across the table?

             A         No, not that far.

                       Okay.       So, about a foot?

             A         No, no, ma ybe a 1itt.le bit back.

             Q         Okay.       So, a couple Of feet?

             A         Yeah.

                       Al]. right.      And do you think that she heard what

         you. said?


        DIAMOND REPORTING           (718) 624-7200      info@diamondreporting.com
                                              339




                                                                                  NYCLD 050760
Case 2:20-cv-00180-JLB-MRM Document 52-5 Filed 07/29/20 Page 5 of 5 PageID 4364



                                                                           360
                                RAYMOND SANTANA, JR.

    1        A       Yes.

             Q       Okay.   And then what were her exact words to you

    3    that she said to you?

    4                She said what do yoa mean this isn't        - this

    5    isn' t_ where it. happened.   This is it right here.      This is

    6    where it happened at.      And 1 said no, it happened at the

    7    reservoir.

    8        Q.      And then what happened?

    9        A.      And then after that she told Mike Sheehan ge

  10     out of here.

  11         Q.      Did she: raise her voice when she said that?

  12         A.      Yes, she did.

  13         Q-      And then what happened?

  14         A       And then after that I got in -- they put me back

  15     in the car and we left.

  16         Q.      Did yoU sa y anyth ing in response     o her w en she

  17     said what do you mean this is not. where it happened?

  18         A      7   just told you the whole dialogue.       She said

  19     what do you. mean this is where it happened, this is the

  20     scene and I said no, it happeled at the reservoir.

  21         Q.      I guess. what I'm saying, then, did you ever tell

  22     her at that time that you're right, it did happen at 102nd

  23     Street?

  24         A.       No, I did not.

  23                 Now, once you got back in the car        did you drive


         DIAMOND REPORTING      71E) 624-7200     info@diamondreporting.com
                                       360




                                                                           NYCLD 050761
